Per Curiam.
The complainants in the court below, the respondents here, filed their bill to compel the appellants, who are husband and wife, to specifically perform a contract under seal for the conveyance of lands, duly executed and acknowledged by each of them. The decree appealed from directed a specific performance. It should be affirmed, and -for the reasons stated in the opinion delivered by Vice-Chancellor Pitney, who advised it. We do not understand the learned vice-chancellor to hold (as was contended by counsel for the appellants, on the argument before us) nor is it the view of this court, that the court of chancery will, in enforcing a contract for the sale of lands, made by a married woman, compel her to acknowledge that the conveyance, made by her in pursuance of the mandate of the decree, was signed, sealed and delivered by her as her voluntary act and deed, and freely. As was said by the same learned jurist in his opinion delivered in the case of Fee v. Sharkey, 14 Dick. Ch. Rep. 292, afterward adopted as the opinion of this court (15 Dick. Ch. Rep. 446), "it is not essential to the validity of a deed made by a married woman in pursuance of a decree of this court, that she should make the statutory acknowledgment. * * . * necessary that she should make any conveyance at all, for the decree for conveyance executes itself under the statute. Gen. Stat. p. 383 § 63 (Chancery act). The strength of the complainants’ • title does not rest in any deed of conveyance executed by the defendant, but in the declaration and decree of this court establishing his right in equity.”
For affirmance — The Chiee-Justice, Van Syckbl, Dixon, Fort, Garretson, Hendrickson, Vredenburgi-i, Vooriiees, Vroom — 9.
For reversal — None.